FOURTH AMENDMENT TO STANDARD FORM LEASE This Fourth Amendment to Standard Form Lease (this "Fourth Amendment") is made and entered into by and between KBS SOUTHPARK COMMERCE CENTER II, LLC, a Delaware limited liability company (hereinafter "Landlord"), the successor-in-interest to Southpark Jack, L.L.C., and ZARLINK SEMICONDUCTOR (U.S.) INC., a Delaware corporation (hereinafter "Tenant"), effective as of the date on which Landlord executes this Fourth Amendment, (the "Effective Date"). WIT N E SSE T H: WHEREAS, Landlord's predecessor-in-interest and Tenant's predecessor-in-interest previously entered into that certain Standard Form Lease dated effective as of September 14, 2000 (the "Original Lease"), as amended by (i) that certain First Amendment to Lease dated December 19, 2000 (the "First Amendment"), (ii) that certain Second Amendment to Lease dated effective February 1, 2001 (the "Second
